Citation Nr: 1526298	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO). , 

Regardless of the RO's decision to reopen the Veteran's service connection claim for bilateral hearing loss and tinnitus, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In November 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Although the issue of headaches, to include as secondary to TBI, was previously developed as a separate claim, as headaches can be a residual of a TBI, the Board has framed the issue as such on the cover page.  




FINDINGS OF FACT

1. In a November 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal this denial.

2. The evidence received since the RO's November 2004 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss. 

3. Additional evidence received since the November 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for tinnitus.

4. The Veteran's tinnitus is not related to active service. 

5. The Veteran does not have, and has not had at any time during the appeal period, a disability consisting of symptoms caused by or otherwise related to in-service traumatic brain injury (TBI). 


CONCLUSIONS OF LAW

1. The November 2004 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. New and material evidence has not been received since the November 2004 rating decision to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2014).





3. Evidence received since the November 2004 rating decision is new and material to the service connection claim for tinnitus; therefore, the claim is reopened.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for TBI residuals have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2009 and May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In regard to the hearing loss claim, the Board undertakes De Novo review below in denying the claim on the basis that new and material evidence had not been submitted.  On initial review the RO undertook development, which included a new VA examination that addressed obtaining evidence to rectify the deficiency identified in the of the last prior final denial.  The new examination continued to reveal that the Veteran does not suffer from hearing loss as defined by VA regulations, so any error as notice was cured by the development obtained.
 



In regard to the tinnitus claim, the Veteran's appeal has been granted for limited purpose of reopening the claim based on the receipt of new and material evidence.  .  As such, the Board finds that any error related to the duties to notify or assist with respect to reopening such claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and tinnitus in November 2009, and also provided VA examinations of residuals of a TBI on June 7, 2014 and June 14, 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 




Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

The Veteran filed his original service connection claims for bilateral hearing loss and tinnitus in March 2004.  These claims were denied in a November 2004 rating decision.  His claim for bilateral hearing loss was denied because it neither occurred in nor was caused by service and the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  His claim for tinnitus was denied because the condition neither occurred in nor was caused by service.  The Veteran was notified of the rating decision and of his right to appeal it in December 2004.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the November 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claims), it would have to be adequate evidence of a current bilateral hearing loss disability or showing that the bilateral hearing loss occurred in or was caused by service, and evidence of a link between tinnitus and his active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additional evidence received following the November 2004 rating decision includes statements from the Veteran regarding the cause of his bilateral hearing loss and tinnitus.  The Veteran was further afforded a November 2009 VA examination report that evaluated the Veteran's bilateral hearing loss and tinnitus and its relationship to service.  The Veteran reported the onset of hearing loss was circa 1999.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
20
15
10
10
LEFT
10
10
20
10
15

Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The November 2009 VA examiner diagnosed bilateral normal hearing sensitivity 250Hz-8kHz and normal middle ear function.  The examiner noted because audiometric testing was not performed at the time of discharge, any opinion concerning a possible nexus between the Veteran's history of military noise exposure and his tinnitus will be speculative in nature.  The examiner opined that it is less than likely that military noise exposure resulted in any significant changes in hearing for this Veteran.  This opinion was based upon current audiometric results (normal hearing bilaterally) and the known risks associated with the Veteran's primary duties during active duty service.  The examiner further diagnosed the Veteran with tinnitus.

The Board finds that evidence has been received regarding the Veteran's service connection claim for tinnitus that is new to the claims file and relates to an unestablished fact necessary to substantiate the claims, namely a diagnosis of tinnitus and the Veteran's lay statements regarding the cause of his tinnitus.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

In regards to the Veteran's claim for bilateral hearing loss, the Board finds the medical and lay evidence submitted since the November 2004 rating decision declining to reopen the previously denied claim for service connection for bilateral hearing loss, is redundant and cumulative of previously submitted evidence.  
Although the November 2009 VA examination is "new," having not been previously considered by the RO, it is not "material."  The newly received evidence does not contain any diagnosis of hearing loss.  It further did not establish that hearing loss began in service or manifested to a compensable disability within one year from separation of service.  At the examination, the Veteran asserted he noticed hearing loss 30 years after he left military service, in 1999.  

As stated above, in order to reopen the previously denied claim for service connection for bilateral hearing loss, the Veteran must submit evidence that shows bilateral hearing loss occurred in or was caused by service, or current audiometric findings met the criteria for a grant of service connection for defective hearing. 
The evidence he has submitted fails to contain any diagnosis of hearing loss and does not establish that hearing loss began in service or manifested to a compensable disability within one year from separation of service.  Accordingly, the Board finds that the evidence received since the November 2004 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim for bilateral hearing loss.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for bilateral hearing loss under 38 C.F.R. § 3.156(a) is denied

III. Service Connection

The Veteran alleges service connection for tinnitus from being exposed to acoustic trauma while performing his duties in service, and service connection for residuals of a TBI, to include headaches.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as the Board did not find credible evidence that tinnitus occurred during service or manifested to a compensable degree within one year of separation, this provision relating to presumptive service connection is not for application. 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Tinnitus

The Veteran asserts he currently has tinnitus that is the result of in-service noise exposure.  In a December 2013 statement, he notes while in Vietnam in 1966-1967, he was not issued any hearing protection while in the combat area for 13 months.  He was exposed to rifle and heavy gun fire on a daily basis as well as helicopter noise.  After service, he always tried to protect his hearing by wearing hearing protection in the work place.  He further presumes his tinnitus is a result of his head injury.  "[A]ll I know is I have this ringing in my head or ears all the time."  He elaborated during his November 2014 Board hearing, noting his tinnitus started in 1969.  He never saw anyone about his tinnitus because he did not know what to do about it and just tolerated it.  

Service treatment records reflect the Veteran complained of bloating, stomach pains, an inability to obtain an erection, headache, and dizziness.  The record is silent for any complaints of ear trouble, running ears, or ringing in his ears.  His DD 214 indicated the Veteran received the Vietnam service medal.  

The record reflects the first complaints of tinnitus were not until the Veteran's original claim in March 2004.  

The Veteran was afforded a VA audiological examination in November 2009.  The examiner reviewed the Veteran's case file.  The Veteran reported he did not wear hearing protection in service and was exposed to firearms, machine guns, mortars, missile launchers, firing range, helicopters, tanks, heavy artillery, combat explosions, and aircraft engines.  After service, he wore hearing protection and was exposed to factory/plant noise, machine shop, chainsaws, lawn mowers, weed eaters, and leaf blowers.  He was unable to specify the date/circumstance of the onset of tinnitus, but reported it was bilateral, daily, recurrent, and lasted a few seconds at a time.  The Veteran further denied any functional effect of tinnitus upon daily activities.  

The examiner noted because audiometric testing was not performed at the time of discharge, any opinion concerning a possible nexus between the Veteran's history of military noise exposure and his tinnitus will be speculative in nature.  The examiner opined that the Veteran's tinnitus was not related to his history of military noise exposure.  There was no evidence of noise-induced auditory injury and the Veteran did not associate tinnitus onset with any specific acoustic event.  A diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  

The Board finds the weight of the evidence as a whole is against a grant of service connection.  Although the Veteran asserts he never saw anyone about his tinnitus because he did not know what to do about it and just tolerated it, the Board does not find him credible.  During service, the Veteran complained of bloating, stomach pains, inability to obtain an erection, headache, and dizziness, but never reported any ringing in his ears; thus, weighing against his credibility.  Moreover, while the Veteran also asserts his tinnitus is a result of a head injury, as the Veteran complained of other symptoms related to his head in service, but did not complain about ringing in his ears, it also weighs against the credibility of his assertions.

Additionally, the Veteran noted during his November 2009 VA examination that he was unable to specify the date/circumstance of the onset of tinnitus, but during his November 2014 Board hearing he asserted his tinnitus began in 1969.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding the onset of tinnitus and lack of reporting tinnitus in service while reporting other symptoms, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable. 

Furthermore, the Board finds the November 2009 VA medical opinion to be of great probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for the opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history of not being unable to specify the date/circumstance of onset of tinnitus. 

As the Veteran's tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Residuals of a TBI, to Include Headaches

The Veteran alleges service connection for residuals of a TBI, to include headaches.  The Veteran elaborated in his November 2014 Board hearing that in 1968, he was attacked in his sleep with the butt of a rifle.  After this event, he began to have headaches and blackouts.  He had two concussions where he passed out and struck his head; causing his head to bleed. 

Service treatment records reflect on November 13, 1968, the Veteran arrived via ambulance, semi-comatose and unable to answer questions.  He apparently lost consciousness and started convulsing according to others present.  The Veteran reported he did not recall what happened.  Apparently, he struck his head on the left side.  Another November 13, 1968, record notes he had a slight abrasion over the left ear.  Memory was intact, but slow recall.  Found incoherent and dazed.   

A November 15, 1968, service treatment record reflects the Veteran had two successive episodes of syncope.  The first was on November 13, 1968, and occurred after hanging up a sign while at work.  The second occurred while lying in bed on November 14th.  In both instances, the Veteran stated he felt overwhelmed by anxiety, perspiring, and started rapid breathing.  A December 1968 record notes the Veteran complained of a headache, dizziness, and feeling tired all the time.  

The Veteran was afforded a VA psychiatric evaluation on June 7, 2011.  The examiner diagnosed the Veteran with posttraumatic stress disorder and a TBI, explaining since Vietnam, the Veteran had additional trauma both of being attacked and also having head injuries from falls.  It further noted the Veteran separately had TBI from falls during blackouts. 

The Veteran was afforded another examination on June 14, 2011.  The Veteran reported he had headaches since 1968.  He experienced headaches on average three times a week that last for two hours.  He sustained two head injuries during service and one injury post service.  The Veteran reported blacking out and awaking in sick bay.  The head injury was caused by a fall and he sustained injuries to his face.  As a result of the injury, he was dazed and confused/seeing stars, and had symptoms of a concussion.  He further reported he did not remember the injury.  He was unable to indicate the classification of his head injury.  He also hit his head on the corner of his dresser one year ago and received stiches.   

The examiner noted a November 15, 1968, service treatment revealed two episodes of syncope.  Episodes brought on by anxiety and rapid breathing.  No history of head injury.  Evaluation dated November 13, 1968, regarding a visit after transport by ambulance because of syncope, and slight abrasion was noted over the left ear.  The examiner diagnosed the Veteran with tension headaches and stated for the VA established diagnosis of TBI, there is no change in the diagnosis.  At this time, the Veteran's condition is quiescent.  The examiner found that the Veteran's head injury can be classified as a focal injury.  The head injury was stabilized.  "In regards to where the TBI was sustained it was during service.  In regards to where the TBI was sustained, it was not during service."  The examiner further noted the Veteran does not have any complications from the head injury such as pain, infections, neurological issues, language problems, endocrine complications, or post concussive symptoms.  There were no findings of smell or taste problems.  The examiner was asked to opine whether the evidence shows if it is at least as likely as not that the Veteran's current headache (due to head injury) if diagnosed, is due to military service.  The examiner opined it was less likely than not, given the lack of head injury documentation in the service record or subsequent physician visits.  

After a full review of the record, the Board finds that the claim must be denied.

The Board recognizes service treatment records indicating the Veteran had two successive episodes of syncope and notations in the record reflecting a history of a TBI, as reflected in the June 7, 2011, and June 14, 2011, VA examinations.  However, the Board finds the most probative evidence as to whether the Veteran currently has residuals of a TBI to be the June 14, 2014, VA examination and opinion.  The examiner found the Veteran's TBI was quiescent and the Veteran did not have any complications from the head injury such as pain, infections, neurological issues, language problems, endocrine complications, or post concussive symptoms.  There were no findings of smell or taste problems.  The examiner came to his conclusion after a review of the record and conducting a thorough examination and interview of the Veteran.  The Board finds the VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  

The Board also recognizes statements made by the Veteran related to a diagnosis of current residuals of a TBI.  While the Board recognizes the Veteran's assertions, the Veteran is not competent to conclude that he developed residuals of a TBI.  Determinations of whether current TBI residuals exist, or the etiology of TBI residuals is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  The Veteran is not competent to address complex medical questions at issue in the instant claim.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Without a showing of a current disability in the instant claim, the Board has no choice but to deny the Veteran's claim for service connection.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for bilateral hearing loss is not reopened; and the claim is denied.

The service connection claim for tinnitus is reopened, the appeal is granted to this extend only.  

Service connection for tinnitus is denied.  

Service connection for residuals of a TBI is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


